—Order and judgment (one paper), Supreme Court, New York County (Louise Gruner Gans, J.), entered August 26, 1997, which denied petitioner’s application to annul respondent’s determination denying petitioner a pistol carry permit, and dismissed the petition, unanimously affirmed, without costs.
We agree with the IAS Court that petitioner fails to demonstrate that his transporting of valuable watches places him at unusual risk of danger that gives him a special need for self-protection distinguishable from that of countless others who do business in the City without benefit of a license to carry a concealed pistol (see, Matter of Milo v Kelly, 211 AD2d 488). Concur — Rosenberger, J. P., Nardelli, Wallach and Rubin, JJ.